DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-5, filed on 09/15/2021, with respect to the rejection(s) of claim(s) 1-8, 10, 12-32  under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection (finality) has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Won et al (US 2015/0365963 A1), Wang et al (US 10/462719 B2) and Rapaport et al. (US 2013/0315124 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 10, 13-17 and 19-32 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al (US 2015/0365963 A1), hereinafter, “Won” in view of Wang et al (US 10/462719 B2), hereinafter, “Wang”  further in view of Rapaport et al. (US 2013/0315124 A1), hereinafter, “Rapaport”.
Regarding claims 1, Won discloses: A method (fig 2, para [0059]) comprising: receiving, by a first base station from a second base station, a handover request message for a wireless device (fig 2, para [0066], where, “eNB 110b” (equivalent to “first base station”) receives handover request at steps 225 and 230 via MME 140 from the “eNB 110a” equivalent to “second base station”), 
wherein the handover request message (fig 2, para [0066], step 230, the Handover Request message) comprises: one or more temporary mobile group identities (TMGIs) of one or more multimedia broadcast multicast service (MBMS) services indicated by the wireless device (fig 2, para [0066], where, the Handover Required message may include, (i) IE carrying the MBMS bearer information, (ii) bearer identifier and (iii) temporary mobile group identities (TMGIs), where, “the TMGI is used for identifying the MBMS bearer service as a means for providing the service identified with the ServiceId in view of the use”); 
sending, by the first base station to the second base station, a handover request acknowledge message in response to the handover request message (fig 2, para [0072], where, “eNB 110b” (equivalent to “first base station”) sends handover request acknowledgement at steps 235 to the “eNB 110a” equivalent to “second base station”); wherein the handover request acknowledge message indicates accepting at least one of the one or more bearers (fig 2, para [0072], where, “The HANDOVER REQUEST ACKNOWLEDGE message may include the bearer information on the MBMS bearer accepted by the “second eNB 110b” equivalent to “first base station”); and 



wherein the handover request message comprises: a group-radio network temporary identifier (G-RNTI) associated with the one or more MBMS services indicated by the wireless device; and one or more bearer identifiers of one or more bearers; transmitting, by the first base station to the wireless device and based on the G-RNTI, transport blocks comprising: MBMS transport blocks associated with at least one of the one or more MBMS services; and data transport blocks of the at least one of the one or more bearers.
However, Wang teaches: wherein the handover request message comprises: a group-radio network temporary identifier (G-RNTI) associated with the one or more MBMS services indicated by the wireless device (col 5, lines 6-10, where, “sending, by a “source base station” corresponding to “second base station”, a handover request to a “destination base station” corresponding to “first base station”, wherein the handover request carries a “group communication identity” corresponding to “G-RNTI” established by a UE on the source base station and bearer information of the group communication”); and one or more bearer identifiers of one or more bearers (col 5, lines 6-10, where, the handover request message further includes “bearer information of the group communication”); 
transmitting, by the first base station to the wireless device and based on the G-RNTI (fig 7, step 703, col 5, lines 14-18, where, “sending, by a source base station, a handover request to a destination base station, wherein the handover request carries a group communication identity established by a UE on the source base station and bearer information of the group communication”), MBMS transport blocks associated with at least one of the one or more MBMS services (col 3, lines 7-20, where, the eNB sends MBMS service to the UE); and data transport blocks of the at least one of the one or more bearers (col 2, lines 52-67, where, transmits bearer information for MBMS service, at the same time the eMBMS bearer begins to be established, and after the eMBMS bearer is successfully established, the data is sent to the receiving group member through the eMBMS bearer. Within a period of time, the data is sent on the point to point bearer and the eMBMS bearer simultaneously”), however, neither, Won nor Wang explicitly teaches: transmitting, by the first base station to the wireless device and based on the G-RNTI, transport blocks;
Rapaport teaches: transmitting, by the first base station to the wireless device and based on the G-RNTI, transport blocks (fig 12-13, para [0113], where, “the HARQ unit of the eNB may send HARQ information including a New Data Indicator (NDI), Transport Block (TB) size, HARQ process ID, and/or Redundancy Version (RV). In case of spatial multiplexing on DL-SCH, the HARQ information may include a set of NDI and/or TB size(s) for one or more, or each, transport block”); 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the handover request message comprises: a group-radio network temporary identifier (G-RNTI) associated with the one or more MBMS services indicated by the wireless device; and one or more bearer identifiers of one or more bearers; transmitting, by the first base station to the wireless device and based on the G-RNTI, transport blocks comprising: MBMS transport blocks associated with at least one of the one or more MBMS services; and data transport blocks of the at least one of the one or more bearers” taught by Rapaport into the system of Won and Wang in order to facilitate an improvement of the overall video quality to one or more, or all, users.
Regarding claims 2 and  29, Won discloses: receiving, by the second base station from the wireless device, at least one radio resource control (RRC) message comprising the one or more TMGIs of the one or more MBMS services (fig 2,  step 245-255, para [0074]-[0077], where eNB 110a sends RRC configuration to the UE100, where, the handover request includes TMGI for MBMS session).  
Regarding claims 3, 10, 16, 25 and 30, Won discloses: wherein the handover request message further comprises one or more MBMS parameters for at least one of the one or more MBMS services, and wherein the one or more MBMS parameters comprises at least one of: an MBMS frequency; an MBMS session identifier (fig 2,  step 210-230, para [0073]-[0075], where, handover request includes MBMS session indicator” equivalent to “MBMS parameter”).  
Regarding claims 4, 17, 26 and 31, Won discloses: The method of claim 1, further comprising- transmitting, by the second base station to the wireless device, a handover command message comprising one or more MBMS configuration parameters for the at least one of the one or more MBMS services, wherein the one or more MBMS configuration parameters are received from the first base station via the handover request acknowledge message (fig 2,  step 220-250, para [0072]-[0073], where, “the HANDOVER REQUEST ACKNOWLEDGE message may include the E-RAB information. Among E-RABs, the bearer for group communication service may include at least one of the MBMS session indicator, MBMS SAI, TMGI, ServiceId, and TEID/Transport Layer address for UL/DL data to be received from the first eNB 110a”).
Regarding claims 6, 13, 19, Won discloses: The method of claim 1, further comprising-updating, by the first base station, one or more traffic parameters of at least one of the one or more MBMS services (fig 2, para [0059]-[0064] “the UE 100 is receiving or interested in receiving the MBMS service is received from the UE 100, the first eNB 110a stores the received information for use in updating the bearer information for the UE 100 at step 220”). 
Regarding claims 7, 14, 20, Won discloses: The method of claim 1, further comprising- increasing, by the first base station, a priority of at least one of the one or more MBMS services (fig 2, para [0059], where, higher priority equivalent to “increasing priority”).
Regarding claim 8, the claim includes features of the first base station as identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the handover request that was received by the apparatus of the first base station, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a memory and a processor. 
Regarding claims 15 and 24, the claim includes features and method of the second base station as identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the handover request that was sent by the apparatus of the second base station, and the rejection to claim 1 is applied hereto. 
Regarding claim 28, the claim includes features of the first and second base station as identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the handover request that was processed by the  apparatus in the system, and the rejection to claim 1 is applied hereto. 
Regarding claims 21-23, 27 and 32, Won discloses: wherein the one or more MBMS services indicated by the wireless device comprise: one or more MBMS services the wireless device is interested in receiving (fig 2, step 218, para [0063], where, “The UE 100 which is receiving the MBMS may send the first eNB 110a a message including the information indicating that it is receiving the MBMS or has interest in receiving the MBMS at step 218”).
Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al (US 2015/0365963 A1), hereinafter, “Won” in view of Wang et al (US 10/462719 B2), hereinafter, “Wang”  further in view of Rapaport et al. (US 2013/0315124 A1), hereinafter, “Rapaport” further in view of Hong et al. (US 2017/0366363 A1), hereinafter, “Hong”.
Regarding claims 5, 12 and 18, Won discloses: The method of claim 1, further comprising: sending, by the first base station, one or more parameters for at least one of the one or more MBMS services (fig 2,  step 220-250, para [0063]-[0067], “at least one of the above messages may include MBMS session, Temporary Mobile Group Identity (TMGI), and per-group communication service identifier (ServiceId) MBMS interest information. For example, at least one of the messages may include MBMS session identifiers or a bitmap of which bits representing the MBMS sessions. Here, the ServiceId may be used for identifying the group communication service”); However, neither Won nor Wang nor Rapport explicitly teach: wherein the one or more parameters are comprised in at least one system information block (SIB) or single cell point to multipoint (SCPTM) configuration message.
Hong teaches: wherein the one or more parameters are comprised in at least one system information block (SIB) or single cell point to multipoint (SCPTM) configuration message (para [0054] and fig 7, para [0143], where, “a single cell as well as point-to-multipoint transmission performed independently or cooperatively by a plurality of cells or cells associated with a plurality of eNBs”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the one or more parameters are comprised in at least one system information block (SIB) or single cell point to multipoint (SCPTM) configuration message” taught by Hong into the system of Won in order to receive single-cell 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAM U. AHMED
Examiner
Art Unit 2461




/KIBROM T HAILU/Primary Examiner, Art Unit 2461